

116 HCON 28 IH: Expressing support for designation of the first Friday of October as “Manufacturing Day”.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 28IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Ryan (for himself and Mr. Reed) submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONExpressing support for designation of the first Friday of October as Manufacturing Day.
	
 Whereas according to the most recent data, manufacturers contributed $2.18 trillion to the economy, accounting for 11.2 percent of gross domestic product (GDP);
 Whereas this figure has risen steadily over the past decade, from $1.70 trillion in 2009; Whereas manufacturers in the United States are a significant driver of innovation, spending $211.7 billion on research and development in 2016;
 Whereas more than 12.8 million people in the United States (or 8 percent of the workforce) are employed directly in manufacturing, while many millions more jobs are supported through the supply chain and related industries;
 Whereas in 2017, on average, manufacturing workers in the United States earned more than the average worker in all industries;
 Whereas the number of skilled, family wage jobs in this sector is increasing, presenting the opportunity to promote the benefits of a career in manufacturing to young people and their parents; and
 Whereas the first Friday of October would be an appropriate date to designate as Manufacturing Day: Now, therefore, be it  That Congress supports the designation of Manufacturing Day.
		